DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered. 
Status of Claims
3. 	Claims 1-7, 31-51 are pending wherein claims 1, 31, 38, and 45 are in independent form. 
4.	Claims 1, 31, 38, 45 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 31, 38, and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-7, 31-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		According to claim 1, the first network entity receives an indication of control information for controlling a repeater and transmits a control information based on the received indication. Claim 1 further recites, “wherein the control information indicates whether the wireless repeater is to transmit uplink communications to the first network entity, or uplink communications to the second network entity, ……..”. The first network entity does not receive control information, it receives an indication of control information and therefore, the control information in the wherein clause (“wherein the control information indicates…”) should be the indication of control information (“wherein the indication of control information indicates…”). As the first network entity receives an indication of control information (not the control information), “the control information” in the wherein clause (“wherein the control information indicates …”) lacks sufficient antecedent basis in the claim.
		Claims 2-7 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1. 
		Claim 31 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 32-37 depend upon claim 31 and thereby, are rejected for the reasons discussed above with respect to claim 31. 
		Claim 38 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 39-44 depend upon claim 38 and thereby, are rejected for the reasons discussed above with respect to claim 38.
		Claim 45 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 46-51 depend upon claim 45 and thereby, are rejected for the reasons discussed above with respect to claim 45.








Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-2, 7, 31-32, 37-39, 44-46, 51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al (US 20210099914 A1, hereinafter referred to as Wei).
		Re claim 1, Wei teaches a method for wireless communication at a first network entity (node 110, Fig. 4, Fig. 9), comprising:
	(i) identifying a second network entity (node 1, 111) that is connected to one or more user equipment (UEs) (communication device 103, 104 connected to node1, 111 via node3, 113) via a direct wireless communication link between the second network entity (node 1, 111) and a wireless repeater (Node3, 113) (Fig. 4-7, Fig. 9, Par 0040-0041, Par 0073, Par 0076-0084, Par 0087-0090, Par 0123);
	(ii) receiving, from the second network entity (Node 111), an indication of control information (Resource request 712 from node 111 to node 110, Fig. 9) for controlling the wireless repeater (controlling uplink transmission from node 113), wherein the control information (Resource request 712, Fig. 9) indicates whether the wireless repeater (Node 113) is to transmit uplink communications to the first network entity (uplink data transmission to node 110 via node 112, Fig. 9), or uplink communication communications to the second network entity, or downlink communications to the one or more UEs, or any combination thereof (Fig. 4, Fig. 9, Par 0148-0150, Par 0153-0155); and
	(iii) transmitting, to the wireless repeater (node 113), the control information (resource allocation 716 to node 113 via node 112) based at least in part on the received indication (resource request 712) (Fig. 9, Par 0153-0155).
		Claim 31 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 38 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 45 recites a non-transitory computer-readable medium storing code to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 32, 39, 46, Wei teaches to receive the indication of the control information (Resource request 712 from node 111 to node 110, Fig. 9) over a backhaul link between the first network entity and the second network entity (link between node 111 and 110) (Fig. 9, Par 0153-0155).
		Re claims 7, 37, 44, 51, Wei teaches that the control information (resource allocation) is transmitted over a physical downlink control channel (PDCCH) (Fig. 5, Fig. 9, Par 0085, Par 0135, Par 0139, Par 0153-0155).




Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3-4, 33-34, 40-41, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claims 1, 31, 38, and 45 above and further in view of Park et al (US 20210298000 A1, hereinafter referred to as Park).
		Re claims 3, 33, 40, 47, Wei does not explicitly disclose to determine second control information for the wireless repeater to communicate with one or more UEs connected to the first network entity via the wireless repeater; determine a communications schedule for the wireless repeater based at least in part on the control information and the second control information; and transmit, to the wireless repeater, the second control information based at least in part on the communications schedule.
		Park teaches to determine second control information (deactivating resources of a child node and subsequently, activating resources of another child node), for the wireless repeater (Child access node/child IAB node) to communicate with one or more UEs connected to the first network entity via the wireless repeater (UE connected to child access node, Fig. 33, UE1, UE2, Fig. 39); determine a communications schedule (determining when to transmit resource deactivation of a child node and resource activation of another child node) for the wireless repeater based at least in part on the control information (activation of flexible resources for the child node) and the second control information (deactivating resources of a child node and subsequently, activating resources of another child node); and transmit, to the wireless repeater(Child access node/child IAB node), the second control information (deactivating resources of a child node and subsequently, activating resources of another child node) based at least in part on the communications schedule (schedule to transmit resource deactivation message to a child node and subsequently, resource activation message to another child node) (Fig. 33-41, Par 0416-0420, Par 0423-0427, Par 0435-0445, Par 0450-0451, Par 0462-0464).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wei by including the steps to determine second control information for the wireless repeater to communicate with one or more UEs connected to the first network entity via the wireless repeater; determine a communications schedule for the wireless repeater based at least in part on the control information and the second control information; and transmit, to the wireless repeater, the second control information based at least in part on the communications schedule, as taught by Park for the purpose of performing “scheduling coordination, resource allocation, and route selection across IAB-nodes/IAB-donors and multiple backhaul hops” to dynamically coordinate resource usage for different links, as taught by Park (Par 0405).
		Re claims 4, 34, 41, 48, Wei does not explicitly disclose that the control information further comprises an indication of at least one directional beam for communicating with the one or more UEs, the first network entity, the second network entity, or any combination thereof.
		Park teaches that the control information comprises an indication of at least one directional beam for communicating with the one or more UEs (activating a first beam of the first cell, a second beam of the second cell), the first network entity, the second network entity, or any combination thereof (Fig. 36-37, Fig. 39, Par 0435-0442).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wei by including the step that the control information further comprises an indication of at least one directional beam for communicating with the one or more UEs, the first network entity, the second network entity, or any combination thereof, as taught by Park for the purpose of performing “scheduling coordination, resource allocation, and route selection across IAB-nodes/IAB-donors and multiple backhaul hops” to dynamically coordinate resource usage for different links, as taught by Park (Par 0405).
12.	Claims 5-6, 35-36, 42-43, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claims 1, 31, 38, 45 above and further in view of Futaki (US 20190182000 A1, hereinafter referred to as Futaki).
		Re claims 5, 35, 42, 49, Wei teaches that the control information (resource allocation) is transmitted to the wireless repeater (node 113) over a physical downlink control channel (PDCCH) (Fig. 5, Fig. 9, Par 0085, Par 0135, Par 0139, Par 0153-0155).
		Wei does not explicitly disclose to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks.
		Futaki teaches to transmit the control information (PDCCH) in a portion of a bandwidth used to transmit one or more synchronization signal blocks (PDCCH and SSB transmitted in the same BWP such as BWP#1, Fig. 13B-C) (Fig. 13B-C, Par 0121-0122, Par 0162-0163).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wei by including the step to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks, as taught by Futaki for the purpose of efficiently performing RLM measurement and CSI measurement when a carrier bandwidth is divided into multiple bandwidth parts (BWPs), as taught by Futaki (Par 0043, Par 0049).
		Wei discloses to transmit the control information to the wireless repeater over a physical downlink control channel (PDCCH). Futaki discloses to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks. Therefore, Wei in view of Futaki discloses to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks to the wireless repeater.
		Re claims 6, 36, 43, 50, Wei teaches that the control information (resource allocation) is transmitted to the wireless repeater (node 113) over a physical downlink control channel (PDCCH) (Fig. 5, Fig. 9, Par 0085, Par 0135, Par 0139, Par 0153-0155).
		Wei does not explicitly disclose to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal block.
		Futaki teaches to transmit the control information in a first bandwidth (BWP #2, 3 transmitting PDCCH) that is different from a second bandwidth (BWP # 1) used to transmit one or more synchronization signal block (SSB is transmitted in BWP #1 and no SSB is transmitted in BWP#2-3, Fig. 13C) (Fig. 13B-C, Par 0121-0122, Par 0162-0163).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Wei by including the step to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal block, as taught by Futaki for the purpose of efficiently performing RLM measurement and CSI measurement when a carrier bandwidth is divided into multiple bandwidth parts (BWPs), as taught by Futaki (Par 0043, Par 0049).
		Wei discloses to transmit the control information to the wireless repeater over a physical downlink control channel (PDCCH). Futaki discloses to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal block. Therefore, Wei in view of Futaki discloses to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal blocks to the wireless repeater.

Relevant prior art
		Tsuda (US 20210345218 A1) discloses that a donor base station communicates with a terminal apparatus through a plurality of relay base stations based on the service requirement (Fig. 9B, Fig. 15A-B). 
















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473